Citation Nr: 1629189	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

In December 2013, the Board remanded the claim for further development.  In an April 2014 decision, the Board denied the claim.   The Veteran appealed.  In a November 2015 memorandum decision, the Court of Appeals for Veterans' Claims (Court) vacated the Board decision and remanded the case back to the Board for action consistent with the memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2015 memorandum decision, the Court noted that in a January 2010 notation, NPRC indicated that the Veteran's service records indicated that he had either filed, or intended to file a VA claim upon his separation from service.  The Court also noted that the appellant had received an administrative discharge from service.  Thus, as the appellant had essentially asserted that the intended claim and/or the administrative discharge may have pertained to problems with his right foot, the Court found that VA had a duty to obtain the service personnel records to determine whether they contain more specifics pertaining to any such claim or intended claim and/or more specifics concerning the reason behind the Veteran's administrative discharge.  Thus, on remand, the AOJ should obtain the Veteran's service personnel records.  

Additionally, prior to the November 2015 Court decision, the appellant's attorney argued that VA had failed to attempt to obtain outstanding medical records from Houston Methodist Willowbrook Hospital that the Veteran had mentioned on his earlier application for Social Security Administration (SSA) benefits.  

Moreover, prior to the Board's April 2014 decision, the RO had asked the Veteran to provide a release of information to allow it to obtain any potentially relevant records from Harris County Hospital District, the Quentin-Mease Medical clinic.  However, it does not appear that the Veteran ever furnished this release.  

Accordingly, given that the case must be remanded anyway, on remand, the Veteran should be asked to provide appropriate authorization so that the AOJ can attempt to obtain any available records from these sources.  

In this regard, it would be of great help the VA and the Veteran's case if the Veteran or his representative attempted to obtain these records himself. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  

2.  Ask the Veteran to identify any sources of treatment or evaluation he has received for right foot disability since military service and secure copies of all available records of the treatment or evaluation from all sources appropriately identified.  

In particular, provide the Veteran with appropriate release of information forms and ask him to submit appropriate releases for Houston Methodist Willowbrook Hospital and the Quentin-Meese Medical clinic/Harris County Hospital District so that the AOJ can attempt to obtain any available records from these sources.   

Document in the record whether the Veteran returns releases for these sources, and/or for any additional identified sources of treatment.  Also, document whether or not records are obtained from each source for which the Veteran has provided appropriate releases.  In attempting to obtain records from any appropriately identified private medical source, please make appropriate reasonable efforts in accordance with 38 C.F.R. § 3.159(c)(1).   

If possible, the Veteran is asked to obtain these records himself if possible (or to indicate that they are simply not available) in order to expedit his own case.  Any help he can provide in locating these records would be appreciated. 

3.  Conduct any additional development deemed necessary.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.	
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




